UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6447


ORLANDO RAPHEAL CLARK,

                Plaintiff - Appellant,

          v.

OFFICER HARRISON,

                Defendant – Appellee,

          and

BOYD BENNETT; LAWRENCE SOLOMON,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-03114-D)


Submitted:   July 27, 2010                  Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Orlando Rapheal Clark, Appellant Pro Se.   James Philip Allen,
Assistant  Attorney  General,  Raleigh,  North  Carolina,  for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Orlando    Rapheal   Clark    appeals    the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Clark v. Harrison, No. 5:08-ct-03114-D (E.D.N.C. Mar.

12, 2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately       presented    in   the    materials

before   the   court   and   argument     would   not     aid   the   decisional

process.

                                                                        AFFIRMED




                                      3